DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s preliminary amendment filed on 11-22-2019 has been received and entered.  Claims 1-9 have been amended, no claims have been cancelled, and claim 10 has been newly added.  Claims 1-10 are pending and subject to election restriction requirement.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

	Group I claim(s) 1-7 and 10, drawn to an  alkylene oxide derivative represented by following formula (1): R-O-(AO),-[(PO)p/(EO)-]-H ...(I) (R represents a linear or branched alkyl group having from 4 to 36 carbons; AO is an oxyalkylene group having three or four .

	Group II, claim(s) 8-9, drawn to a solubilizing composition comprising 0.01 to 5 mass% of component (A), 0.1 to 10 mass% of component (B), 0.1 to 20 mass% of component (C), and 0.01 to 5 mass% of component (D), with the ratio of the mass of component (B) to the mass of component (A) (the mass of component (B)/the mass of component (A)) being 0.5 to 10, wherein the component (A) is a saturated compound having an octanol/water partition coefficient of 7 to 20 and a molar mass of 250 g/mol or more, the component (B) is the alkylene oxide derivative according to claim 1, the component (C) is an alkylene oxide derivative represented by the following formula (11) where a 5 mass% aqueous solution of the component (C) has a cloud point of 15°C or higher Z-{O-[(PO))/(EO),]-(BO),-H}; ... (1D) (wherein Z is a residue obtained by removing all hydroxy! groups from a polyhydric alcohol having from two to seven carbons and containing s hydroxyl groups, and 2 < s < 4; PO is an oxypropylene group, EO is an oxyethylene group, BO is an oxyalkylene group having four carbons, p, q, and r are the average addition molar numbers of the oxypropylene group, the oxyethylene group, and the oxyalkylene group per molecule, respectively, 1 <p < 30,1 <q < 30, 1 <r<2, and PO and EO are bonded randomly), and the component (D) is an alkyl glyceryl ether .
	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups lack unity of invention because even though the inventions of these groups require the technical feature of an  alkylene oxide derivative represented by following formula (1): R-O-(AO),-[(PO)p/(EO)-]-H ...(I) (R represents a linear or branched alkyl group having from 4 to 36 carbons; AO is an oxyalkylene group having three or four carbons, PO is an oxypropylene group, and EO is an oxyethylene group; a, b, and c are the average addition molar numbers of the oxyalkylene group, the oxypropylene group, and the oxyethylene group per molecule, respectively, and 1 <a < 40, | <b<40, 1 <c< 80, and (a+b +c) > 20; [(PO),/(EO),] represents a polyoxyalkylene group in which b moles of PO and c moles of EO are bonded randomly, and the random rate x is 0.1 <x < 1), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Takayuki Aoki et al. (Pub. No.: JP2014240378; Pub. Date:  12-25-2014).  Takayuki Aoki discloses an alkylene oxide adduct is represented by the general formula (1): RO-(PO)x-[(PO)y/(EO)z]-H, where R represents a C1-30 alkyl group or alkenyl group and may have a linear or branched chain structure; PO represents an oxypropylene group; EO represents an oxyethylene group; x, y and z represent respective average numbers of added moles in the ranges of x=1-20, y=1-10 and z=1-10; and [(PO)y/(EO)z] is a polyoxyalkylene group formed by random addition of y mol of PO and z mol of EO.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 
/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617